Citation Nr: 1314146	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  07-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc disease of the cervical spine, evaluated as 20 percent disabling prior to February 11, 2011, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from August 1995 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 Regional Office (RO) in Wichita, Kansas rating decision, which continued the Veteran's 20 percent rating for his cervical spine disability. 

In December 2009, January 2011 and November 2012, the Board remanded this matter for additional development, which has been completed.  During the pendency of this appeal, in an August 2011 rating decision, the RO increased the disability evaluation for the cervical spine disability to 30 percent disabling effective February 11, 2011. 

The case has been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1. The Veteran's degenerative disc disease showed an increase in disability as of November 14, 2006. 

2.  Prior to November 14, 2006, degenerative disc disease of the cervical spine is manifested by forward flexion, extension and bilateral rotation of 30 degrees and bilateral lateral bending of no more than 15-20 degrees; the Veteran does not have the functional equivalent of forward flexion to 15 degrees or less, favorable or unfavorable ankylosis, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

3.  Since November 14, 2006, degenerative disc disease of the cervical spine is manifested by forward flexion limited to 15 degrees; the Veteran does not have favorable or unfavorable ankylosis, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

CONCLUSIONS OF LAW

1.  Prior to November 14, 2006, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5242 (2012).

2.  From November 14, 2006, the criteria for a disability rating of 30 percent, but no more, for degenerative disc disease of the cervical spine are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

For an increased compensation issue, 38 U.S.C.A. § 5103(a) requires at a minimum that the Secretary notify the claimant that to substantiate a claim, the claimant must provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability.  The notice requirements of the VCAA apply to all elements of a service-connection claim including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information pertaining to disability ratings and an effective date for the award of benefits.  Id at 486. 

Here, the appellant was sent a letter in September 2005 prior to the initial unfavorable decisions on the claim that informed him of what evidence was required to substantiate the claim and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability ratings and an effective dates for the award of was sent to the appellant in a letter of January 2010 after the initial rating decision.  The timing error is not prejudicial, however, as the claim was readjudicated in subsequent supplemental statements of the case of September 2010, August 2011 and March 2013.  Therefore, VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  During the course of the appeal, the Veteran was afforded VA examinations in October 2005, March 2010, February 2011and January 2013.  As will be discussed further below, the March 2010 and February 2011 examinations are not deemed adequate for rating purposes.   However, the October 2005 and January 2013 examinations are determined to be adequate for rating purposes.  VA and private clinical records have been reviewed.  The whole of the record, including his personal statements and those of his representative have been read and carefully considered. 

The Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decisions in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  See 38 U.S.C.A. § 5103A (a)(2); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).  The claim is ready to be considered on the merits.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.10 (2012). 

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2012).  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2012).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of cervical pain, lumbar pain, and radiculopathy. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities. 

Currently, spinal disabilities are primarily evaluated under a general rating formula.

For disabilities of the cervical spine, under the formula, a 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is limited to 170 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for favorable ankylosis of the entire cervical spine; or, forward flexion of the cervical spine limited to 15 degrees or less.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012). 

Alternatively, intervertebral disc syndrome of either the cervical spine or the lumbar spine is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 .

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

In general, the rating criteria take into account pain and other symptoms.  In the case of spinal disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3 (2012). 

The Veteran filed an increased disability claim in August 2005.  The Veteran's degenerative disc disease of the cervical spine has been rated under Diagnostic Code 5243 for intervertebral disc syndrome.  A 20 percent disability rating is in effect prior to February 11, 2011, and a 30 percent thereafter.  

The Veteran was afforded a VA examination in October 2005.  At the time it was noted that x-rays done two months before showed degenerative disc disease.  An EMG and nerve conduction of the right hand was normal.  The Veteran complained of fairly constant pain of an intensity of 6 out of 10 which goes up to 9 out of 10 with excessive activity.  The pain does not radiate to the upper extremities; however, he reported some numbness and tingling in the right hand.  Physical examination revealed tenderness over the midline posterior part of the neck.  Flexion was limited to 30 degrees with pain, extension to 30 degrees with pain.  Rotation was to 30 degrees bilaterally and lateral bending to about 15 to 20 degrees.  Deep tendon reflexes were hypoactive but intact.  Peripheral sensation and strength were normal.

VA outpatient physical therapy treatment records of November 2006 show range of motion of the neck to be flexion to 10 degrees, extension to 15 degrees, right side bend to 5 degrees, left side bend to 7 degrees, right rotation to 10 degrees and left rotation to fifteen degrees.  It was noted the Veteran could not tolerate passive range of motion.  He had pain as evidenced by facial grimacing.  

An October 2007 EMG study showed no abnormalities.  

Private treatment records of October 2008 note right upper extremity radiculopathy.  

At a March 2010 VA examination the Veteran reported neck pain with occasional numbness on the right hand and sometimes both.  He denied any specific stiffness or any spasms or weakness, except for numbness in the dorsum of the right hand.  It was noted an MRI done in 2000 showed small subligamentous disk protrusion at C6-C7 reflecting early degenerative changes.  Physical examination revealed some pain on deep palpation on the cervical spine and paraspinal area.  Range of motion was flexion to about 20 degrees, left lateral rotation to about 40 degrees, right lateral rotation to about 20 degrees, and extension to about 20 degrees.  Strength was normal at 5/5 throughout.  Sensory examination revealed somewhat variable area of decreased pinprick on the right first and web space between the first and second digit.  Otherwise, no other abnormalities were noted on sensory examination.  

An addendum of April 2010 states that an EMG and nerve conduction test were done and there was no clear evidence of cervical radiculopathy on the right side.  There was mild sensory neuropathy involving the median and ulnar nerves on the right.  

A February 2011 VA examination shows the Veteran reported almost constant pain with shooting pain to the right arm once a month.  He denied being hospitalized for the pain or feeling stiffness, fatigue or weakness.  He did endorse numbness of the right hand.  He continues to work.  A February 2011 x-ray of the cervical spine showed normal appearance of bony structures, disc interspaces are preserved, vertebral alignment is normal and the neural intervertebral foramina are present.  Physical examination showed no pain in the cervical area and no paraspinal spasm.  Range of motion was flexion and extension to 15 degrees, and rotations to 15 degrees with pain.  He was able to keep a straight posture.  Strength was normal at 5/5 throughout.  There was decreased variable sensory loss on the right hand.  The examiner noted that the Veteran had chronic neck pain with no clear radicular findings on the electrophysiological study.  

A final VA examination was conducted in January 2013.  The Veteran reported constant pain with flare ups occurring with head movement.  Range of motion was flexion to 15 degrees, with objective pain at 10 degrees; extension to 15 degrees with pain at 10 degrees; right lateral flexion to 20 degrees with pain at 15 degrees; left lateral flexion to 25 degrees with pain at 20 degrees; right lateral rotation to 10 degrees with pain; and, left lateral rotation to 20 degrees with pain.  There was additional limitation, functional loss and/or functional impairment with repetition with extension being further limited to 10 degrees, right lateral flexion limited to 15 degrees with the remaining planes of motion remaining the same.  He had less movement than normal with excess fatigability and pain on movement.  There was localized pain but no guarding.  Strength was normal throughout, except for the right hand finger flexion which was 4/5.  It was noted he had moderate paresthesia/dysthesias and moderate numbness of the left and right upper extremities.  The Veteran does not have intervertebral disc syndrome.  The examiner opined that the right median and ulnar nerve neuropathy noted in the EMG and nerve conduction studies is less likely as not proximately due to or the result of the service connected neck disability.  He explained that the 2010 and 2013 EMGs show the symptoms are not related to cervical radiculopathy but rather cubital tunnel syndrome.  The examiner indicated that the sensory deficits do not follow a radicular pattern.  

After a review of the competent and probative evidence of record, the Board finds that the Veteran's degenerative disc disease fo the cervical spine warrants a 30 percent disability rating as of November 14, 2006.  A disability rating in excess of 20 percent prior to November 14, 2006 is not warranted.

In this regard, the Board notes that the probative and competent evidence shows that prior to November 14, 2006 the Veteran's flexion was restricted to 30 degrees.  Indeed, the October 2005 VA examination noted flexion restricted to 30 degrees due to pain.  The evidence shows that the combined range of motion of the cervical spine was limited to 170 degrees or less.  Given the absence of ankylosis of the cervical spine, the weight of the evidence is against the award of a disability rating in excess of 20 percent based on orthopedic findings.  38 C.F.R. §§ 4.7, 4.21 (2012).  

In regards to the time frame since November 14, 2006, the evidence shows that on November 14, 2006, when the Veteran sought physical therapy, flexion of the cervical spine was restricted to 10 degrees.  Pain was noted.  While there is no finding of range of motion noted after repetitive use, the noted range of motion is sufficient to show a limitation of flexion which warrants a 30 percent disability rating based on orthopedic findings.  38 C.F.R. §§ 4.7, 4.21 (2012).  A rating in excess of 40 percent is not warranted as ankylosis was clearly not shown considering that the Veteran could still move his neck.

The Board is aware of the March 2010 VA examination which shows cervical spine flexion of "about" 20 degrees.  The use of the term "about" when noting the range of motion shows an approximation rather than a concrete finding.  Moreover, the examiner did not report ranges of motion on repetitive use and whether the range of motion decreased after repetitive use.  Therefore, the Board will not give much weight to the findings of the March 2010 VA examination.

Therefore, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's cervical spine disability increased in severity as of November 14, 2006 and warrants a 30 percent disability rating based on orthopedic findings. 

However, a rating in excess of 30 percent is not warranted.  Indeed, to warrant a higher rating, ankylosis of the cervical spine must be shown.  The records are clear that the Veteran retains motion of the neck and ankylosis is not shown.  Accordingly, there is no basis no which to grant a rating in excess of 30 percent.

The Veteran's service-connected cervical spine encompasses disc pathology under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, a rating greater than 20 percent prior to November 14, 2006 and more than a 30 percent since then is not warranted based on the rating criteria or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As outlined previously, a 40 percent rating is available if intervertebral disc syndrome results in incapacitating episodes having a total duration of 4 weeks but less than 6 weeks in the past 12 months.  Id.  The record does not document incapacitating episodes so as to warrant more than a 20 percent prior to November 14, 2006 and more than a 30 percent since then under the diagnostic code for intervertebral disc syndrome.  The Board points out that an incapacitating episode is one where a physician has prescribed bed rest.  The Veteran's self-reported history and the clinical record are negative for such a prescription.  Indeed, at the January 2013 VA examination, it was noted the Veteran did not have intervertebral disc syndrome.  Although the evidence reflects treatment by a physician and reported complaints of chronic pain, including flare-ups of pain over the course of this appeal, there is no notation of incapacitating episodes or his having to be prescribed bedrest in this regard.  

The Board acknowledges the Veteran's statements in the Notice of Disagreement of September 2006 and the VA Form 9 of December 2006 wherein he states that he has missed enough days of work due to his neck disability to warrant a 40 percent disability rating based on incapacitating episodes.  However, as noted, an incapacitating episode must be a physician prescribed bed rest.  There is just simply no evidence of physician prescribed bed rest.  Therefore, an increased rating for the cervical spine is not warranted on this basis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45 on the basis of functional loss due to pain and other impairment associated with motion, see DeLuca, 8 Vet.App. at 204-205, the appellant clearly has pain that limits range of motion and constrains activities of daily living.  However, pain associated with motion is fully contemplated in the current 20 percent evaluation prior to November 14, 2006 and 30 percent since then.  There is no evidence indicating that pain, weakness, fatigue, or incoordination associated with motion results in the equivalent to flexion limited to less than 20 degrees prior to November 14, 2006 or of unfavorable ankylosis since November 14, 2006.  As such, a higher rating based on pain and functional loss is not warranted. 

The appellant is competent to assert that he is worse.  Here, the Veteran has describes a history of severe pain and attests to occasional flare-ups of pain.  Despite such complaints, however, he has presented no evidence of physician-prescribed bedrest and, despite such symptoms, the Veteran retains movement of the cervical spine.  Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent. 

The Board has also considered whether the Veteran would be entitled to a separate rating for neurological findings.  However, while he has been diagnosed with neuropathy, the January 2013 VA examiner opined that the same was not related to the service connected cervical spine disability.  The opinion was rendered after a review of the claim file and an examination of the Veteran.  The opinion stands uncontradicted by any other competent evidence of record.  As the neurological manifestations are not related to the service connected cervical spine disability, a separate rating is not warranted. 

Finally, the Board has also considered whether a higher rating for service-connected cervical spine disability is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 38 C .F.R. § 3.321(b)(1) (2012) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The Board thus finds that the ratings assigned are precisely that contemplated for these disabilities.  See Thun v. Peake, 22 Vet.App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 


ORDER

For the period prior to November 14, 2006 disability rating in excess of 20 percent for degenerative disc disease of the cervical spine is denied.  

For the period from November 14, 2006, a 30 percent disability rating, but no more, for degenerative disc disease of the cervical spine is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


